— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, which directed cancellation of the petitioner’s liquor license, imposed a $1,000 bond claim and directed that the petitioner’s application for renewal of the license for 1978-1979 be disapproved. Determination confirmed and proceeding dismissed on the merits, with costs. The State Liquor Authority’s *619determination is amply supported by the record. Hopkins, J. P., Lazer, Rabin and Gulotta, JJ., concur.